Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites, “guide grooves (1.2) matched the guide blocks” and “the anti-falling blocks (1.3) level with the open end of the mounting seat (1) are grammatically incorrect.  Appropriate correction is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Figures disclose that the mounting seat 1 includes one end that includes opening including guide groove 1.2 and on the other end includes a through hole 1.1 therefore the other end is not a closed end since it includes a through hole failing to comply with the written description requirement.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a part of the self-locking unit. The claims later recite within claim 2, “the self-locking unit comprises a worm gear (5), a worm (4), a lead screw (6)”. The part of the self-locking unit is the same as the “worm gear”, “worm”, or part of the “lead screw” therefore the claim is unclear and indefinite. The examiner can not be sure to what part of the self-locking unit the applicant is referring to when stating “a part of the self-locking unit” since it appears claim 2 includes all of the parts of the self-locking unit therefore, when See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holdingthe claim… indefinite"). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting seat, a self-locking unit and a part of the self-locking unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the worm" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not determine based 
Claim 3 recites the limitation "the shape of the top block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the shape of the inner cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the shape of the square end surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the other end of the elastic piece" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner end surface of the top block" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer end surface of the top block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two outer side walls of the top block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two inner side walls of the top block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ends of the guide grooves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the end of which away from the mounting seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shevick 7,549,615. Shevick disclose a punching-free mounting assembly for installing a curtain, wherein it comprises a mounting seat (20); the mounting seat (20) is provided with a top block (40) slidingly connected with the mounting seat (20), and a self-locking (50, 80) unit used for pushing the top block (40); a part (84) of the self-locking unit is exposed outside (via hole 31 the mounting seat (20) the punching-free mounting assembly for installing a curtain of claim 1, wherein the outer end surface of the top block (40) is connected with a top cover (50).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional mounting assembly for installing a curtain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631